 



Exhibit 10.26

 

Comprehensive Credit Line Contract

 

Contract No.: H.X.H.F.Z.Z. No. 20171026001

 

Party A: Guangdong Huaxing Bank Co., Ltd. Huizhou Branch

Address: 1/F and 2/F, Qiangli Business Building, No. 6, Yanda Avenue, Huicheng
District, Huizhou City

Tel.: 0752-3128618                         Fax: 0752-3128615

Person in Charge: Meng Yi                  Position: President

 

Party B: Huizhou Highpower Technology Co. Ltd.

Address: Xinhu Industrial Development Area, Ma’an Town, Huicheng District,
Huizhou City

Tel.:                                           Fax:                            

Legal Representative: Pan Dangyu           Position: President

 

In accordance with relevant laws, Party A and Party B make and enter into this
Contract upon unanimity through consultation and both parties are willing to
abide by all terms and conditions of this Contract .

 

Article 1 Contents of Comprehensive Credit Line

 

1. Contents of comprehensive credit line:

 

(Equivalent to) RMB (in words) sixty million only.

 

Exchange rates of currencies other than RMB shall be converted according to the
foreign exchange rate published by Party A when a specific business actually
occurs.

 

2. Term of comprehensive credit line: from October 26, 2017 to September 27,
2018. Use method during this period:

 

þ Comprehensive credit line may be revolved. The revolved method, amount and
term shall be determined by Party A and Party B through consultation. However,
the sum of all outstanding credit line balances used shall not exceed the amount
of comprehensive credit line.

 

□ Comprehensive credit line may not be revolved.

 

The commencement date of each specific business term under the credit line shall
be within the credit term. The expiry date whether in or out of the credit term
shall be specified in a specific business contract.

 

If Party A does not issue any credit line to Party B prior to March 27, 2018,
the comprehensive credit line shall be automatically terminated.

 

Article 2 Transfer of Credit under the Line

 

Party B agrees to transfer the credit line to the following a third party to use
(in other words, the following object may use the credit line), and Party B
shall undertake the joint guarantee liability for the principal, interest,
default interest and compound interest of all the debts (including contingent
liabilities) under the line, and the expenses for realization of the creditor’s
right (including but not limited to legal cost, attorney fee, notary fee and
execution fee), and other losses and expenses caused to Party A due to the
debtor’s breach of contract. The guarantee period shall be from the date of
effectiveness of the specific credit contract to two years after the expiration
of the debt performance term specified in the credit contract (including
acceleration of maturity of debt).

 

 

 

 

The specific credit-transferred object and amount are as follows:

 

1.       /            (Credit Transferee), amount: (equivalent to)       /
      (currency) (in words)       /       ;

 

2.       /           (Credit Transferee), amount: (equivalent to)       /
      (currency) (in words)       /       ;

 

3.       /           (Credit Transferee), amount: (equivalent to)       /
      (currency) (in words)       /       ;

 

4.
                                                        /                                           

 

Article 3 This Contract is formulated under the laws of the People’s Republic of
China and it shall apply to the laws of the People’s Republic of China. In case
of any dispute during the execution of this Contract, both parties shall make
settlement through consultation or mediation; where a dispute cannot be settled
through consultation or mediation, it shall be settled according to the method
set forth in the following 1:

 

1. to initiate a lawsuit in the people’s court at the location where Party A is
located.

2. to apply the       /        arbitration commission for arbitration.

3.                     /                     .

 

Article 4 Enforcement of Notarization

 

□ Both Parties agree to handle enforcement of notarization for this Contract.

 

If Party B does not perform or does not completely perform its obligations
specified herein after enforcement of notarization of this Contract is handled
by both parties, Party A shall have the right to apply to the original notary
public for an enforcement certificate, and holding the original notarial
certificate and the enforcement certificate, apply to the competent people’s
court (the people’s court at the location where the person subject to
enforcement lives or where the property of the person subject to enforcement is
located) for enforcement.

 

þNo enforcement of notarization shall be handled for this Contract.

 

Article 5 Other provisions agreed by Party A and Party B:
                                           /                                     
                                                                                                                                                             
                                                                                                                                                             
                                                                                                                                                              

                                                                                                                                                             

 

Article 6 This Contract is made out in two (2) originals for Party A holding one
(1), and Party B,      /    ,      /    and       /     each holding one (1),
which shall be equally authentic.

 

Article 7 Comprehensive Credit Granting Method

 

The credit granting method of comprehensive credit line shall include but not be
limited to:

 

Loan, bank lending, bill acceptance and discount, overdraft, factoring,
security, loan commitment and opening of L/C.

 

The specific credit granting method shall be subject to the specific business
contract concluded and signed by both parties.

 

Article 8 Use of Comprehensive Credit Line

 

When Party B needs to use the comprehensive credit line, it must submit an
application. Upon examination and approval by Party A, both parties shall enter
into a specific business contract.

 

Article 9 Representations, Warranties and Commitments of Party B

 

1. Party B is a company with good reputation duly established and validly
existing within the jurisdiction of the location where it is located. Party B
has all corporate rights and has obtained the government license and approval
for conducting its current business.

 

2. Party B has lawful power, right and authorization to sign, deliver and
execute this Contract. This Contract constitutes an agreement binging upon Party
B and shall be executed by Party B according to the terms and conditions of this
Contract.

 

3. Party B ensures that all the application materials provided to Party A are
true, complete, legitimate and effective and exclude any false record,
misleading statement or major omission.

 

 

 

 

4. Party B hereby undertakes to perform its all obligations hereunder by ways of
goodwill. Without Party A’s written consent in advance, Party B may not conduct
any behavior (including those which should be done and which may not be done)
which may endanger the realization of claim under this Contract.

 

5. Party B hereby makes commitments, if Party B changes its domicile, mailing
address, telephone number, business scope, legal representative or other
relevant items, it shall notify Party A in writing within ten days after the
change. In the event that Party B fails to perform the said notification
obligation, the notices and documents given by Party A according to the original
mailing address shall be deemed to have been served.

 

6. Party B hereby confirms that it has carefully read, fully known and
understood all terms and conditions of this Contract and conclusion of this
Contract is the representation of its true meaning. When this Contract is
concluded and signed, Party B has not violate any law, regulation and rule for
environmental protection, energy conservation and emission reduction, and
pollution reduction, and Party B promises to strictly abide by such laws,
regulations and rules after the conclusion of this Contract.

 

Article 10 Special provisions on granting to group customers and affiliated
transactions

 

I. A group customer means an enterprise or public institution legal person who
has the following features:

 

1. It directly or indirectly controls or is directly or indirectly controlled by
another enterprise or public institution legal person in respect of stock right
or management;

 

2. It is jointly controlled by a third party enterprise or public institution
legal person;

 

3. Its principal individual investor, key manager or a close family member
(including lineal blood relationship within three generations and collateral
blood relationship within two generations) commonly directly or indirectly
controls;

 

4. It has other affiliated relationship and may transfer the assets and profits
not on the basis of fair price, which should be deemed as credit management by a
customer group.

 

5II. If Party B is a customer group, it shall give a written report to Party A
within ten days after the date of affiliated transaction of over 10% of net
assets. The report contents shall include the affiliated relation between the
transaction parties, transaction item and nature, transaction amount or relevant
proportion, and the pricing policy (including no-money involved transaction or
only symbolic-money involved transaction).

 

Article 11 Event of Default and Liability for Breach of Contract

 

I. Event of default

 

Under any one of the circumstances, an event of default shall be deemed as
having occurred:

 

1. Party B violates agreed obligations under this Contract or any specific
business contract during the validity of this Contract, or Party B expressly
indicates or indicates through its acts that it does not perform the agreed
obligations under this Contract or any specific business contract during the
validity of this Contract;

 

2.The relevant certificates and documents submitted by Party B to Party A or the
representations, warranties and commitments made by Party B are not true, not
accurate or not complete, or have false record, misleading statement or major
omission;

 

3. Party B conceals some important true information, or fails to coordinate
Party A’s investigation, examination and inspection;

 

4. Party B changes the purpose of the loan funds without authorization, or
conducts illegal transactions by use of the loan or bank loans;

 

5. Party B violates any other similar contract (including but not limited to
credit contract, loan contract and guarantee contract) concluded and signed with
Party A or with any third party, or debt securities issued by Party B, or any
dispute arising from such contract or securities is under litigation or
arbitration;

 

 

 

 

6. Party B’s guarantor violates the guarantee contract (including but not
limited to guarantee contract, mortgage contract and pledge contract) or has any
breach of the guarantee contract, or the guarantee contract has not taken
effect, is invalid or is canceled;

 

7. Party B has any one of the following behaviors, being negligent in managing
and claiming the creditor’s right due, or disposing and transferring its main
properties free of charge, or at unreasonable low price or by other improper
means, or escaping debts;

 

8. Party B illegally get funds or credit from Party A or other banks by using a
false contract and arrangement with a third party (including but not limited to
Party B's affiliated parties), including but not limited to pledge or discount
of the notes receivable and other claims without actual trading background;

 

9. Party B evades bank claims through affiliated transactions or by other means;

 

10. Party B's operation conditions go into major problems, such as deterioration
of financial conditions, serious financial losses, loss of assets (including but
not limited to loss of assets caused due to external guarantee) or other
financial crisis;

 

11. Party B has any illegal management behavior, and is subject to
administrative punishment or criminal sanction, or is being investigated by
relevant authorities, or is likely to be subject to administrative punishment or
criminal sanction;

 

12. Party B has the following changes, such as division, consolidation, major
merger, acquisition and reconstruction, disposal of major assets, reduction of
capital, liquidation, reorganization, being announced bankruptcy or being
dissolved;

 

13. Party B's controlling shareholder or actual controller is changed that Party
A thinks having affected or likely to affect realization of creditor's rights
hereunder; or there is any significant event of Party B's controlling
shareholder, actual controller, legal representative or senior management
personnel, including but not limited to due to illegal management behavior,
subject to administrative punishment or criminal sanction, or being investigated
by relevant authorities, or likely to be subject to administrative punishment or
criminal sanction, or is involved in a lawsuit or arbitration case, or serious
deterioration of financial conditions, being announced bankruptcy or dissolved;

 

14. There is adverse change to the industry where Party B is located, which
Party A thinks having affected or likely to affect realization of creditor's
rights hereunder;

 

15. Party B fails to handle settlement or deposit or relevant business with
Party A according to provisions;

 

16. Other circumstances related to Party B which endanger or likely to endanger
realization of creditor’s right hereunder.

 

II. Liability for breach of contract

 

In case of any default event as set forth in Clause I of this Article, Party A
shall have the right to take one or more of the following actions:

 

1. to adjust, cancel or terminate the comprehensive credit line hereunder, or to
adjust the valid period of the line;

 

2. to announce immediate maturity of all or part of Party B's debts hereunder;
to demand Party B to immediately repay all or part of the credit line used;

 

3. to demand Party B to add security or take other measures to ensure Party A’s
lawful rights and interests not infringed;

 

4. to make deduction directly from the account of Party B and the guarantor to
repay all the debts under this Contract and the specific business contract
(including the debts Party A requests for prepayment), without obtaining Party
B’s consent in advance;

 

5. to exercise the suretyship, ask the surety to perform suretyship liability,
or realize claim through disposal of the mortgaged property and/or pledged
property.

 

Article 12 Anti-corruption and Anti-bribery

 

 

 

 

1. Both parties of this Contract know and are willing to strictly abide by the
anti-corruption and anti-bribery laws and regulations of the People's Republic
of China.

 

2. One party hereto or the agent of one party hereto shall not give or promise
to give non-agreed unjust benefits of any form, including but not limited to
cash, negotiable securities, shopping card, gifts and tourism, to the other
party's main principal, agent or other related personnel, nor ask for unjust
benefits of any form from the other party's main principal, agent or other
related personnel. Otherwise, the party concerned shall make compensation for
the other party's all losses arising therefrom once it is detected.

 

3. “Other affiliated personnel” referred to in sub-clause 2 of this Article
means the personnel directly or indirectly related to the business hereunder
other than the other party's main principal and agent, including but not limited
to the family members and friends of the other party's main principal and agent.

 

Article 13 Confirmation of Address for Service

 

Party A and Party B agree as follows on the service address and legal
consequences of various notices, agreements and documents concerned herein, and
relevant documents and legal documents of disputes hereunder:

 

1. Party A confirms that its effective address for service is: 1/F and 2/F,
Qiangli Business Building, No. 6, Yanda Avenue, Huicheng District, Huizhou City.

 

2. Party B confirms that its effective address for service is: Xinhu Industrial
Development Area, Ma’an Town, Huicheng District, Huizhou City.

 

3. The scope of use of such address for service shall include service of various
notices, agreements and documents during litigation between both parties, and
service of relevant documents and legal documents of disputes hereunder,
including service during first instance, second instance, re-instance and
executive procedures after the dispute enters civil procedures.

 

4. Should Party A's address for service be changed, Party A shall perform the
duty of notification and notify Party B in written form; should Party B's
address for service be changed, Party B shall perform the duty of notification
and notify Party A in written form.

 

If one party fails to perform the duty of notification pursuant to the preceding
paragraph, the address for service confirmed by both parties shall be deemed as
the effective address for service. If any legal document fails to be actually
received by the party concerned after it is posted because the service for
address provided or confirmed is untrue or the party concerned does not perform
the duty of notification to the other party and the court after change of the
address for service, or the party concerned or its designated person refuses to
sign in the document, the date of return of the document shall be deemed as the
date of service; if sent directly, the date when the person serving the document
records in the service receipt on the spot shall be deemed as the date of
service; when the duty of notification on change of the address for service is
performed, the address for service changed shall be deemed as the effective
address for service. The court may send a legal document directly to the address
for service specified by both parties in this Contract, and the document shall
be deemed as being served even if one party fails to receive the legal document
posted by the court.

 

5. After a dispute enters the civil procedures, if the address confirmed by any
party responding the lawsuit and given in the letter of confirmation of address
for service directly submitted to the court is different from that confirmed
prior to this lawsuit, the address for service submitted to and confirmed by the
court shall be adopted.

 

Article 14 This Contract shall come into force upon the signature of all the
parties (signed or sealed by the authorized signatories and affixed with
official seal).

 

Seal of Party A: Guangdong Huaxing Bank Co., Ltd. Huizhou Branch (Seal)

 

Signature of Person in Charge or Authorized Agent:

 

Oct. 26, 2017

 

Seal of Party B: Huizhou Highpower Technology Co. Ltd. (Seal)

 

Signature of Legal Representative or Authorized Agent: Pan Dangyu (Signature)

 

Oct. 26, 2017

 

 

 